Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 3-17 are allowable. The restriction requirement, as set forth in the Office action mailed on 10/12/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shui Wan Yu on 12/23/2021.

The application has been amended as follows: 

Regarding Claim 3, please amend as follows:
	3. The wireless charging device according to [claim 2] claim 1, further comprising: at least one auxiliary light guide plate, having a third light incident surface and a third light exiting surface; at least one auxiliary beam splitting device, having a fourth light incident surface and a fourth light exiting surface; and at least one auxiliary photoelectric conversion device, wherein the at least one auxiliary light guide plate is provided in one-to-one correspondence with the at least one auxiliary beam splitting device; the third light exiting surface of each of the at least one auxiliary light guide plate faces the forth light incident surface of a corresponding one of the at least one auxiliary beam splitting device; the at least one auxiliary photoelectric conversion device faces the third light emitting surface, the primary beam splitting device comprises a light transmission film, the auxiliary beam splitting device comprises a light receiving film, and the light transmission film is configured to reflect a portion of light beam in the primary beam splitting device to the light receiving film.


Allowable Subject Matter
Claims 1 and 3-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record. Particularly Nugent et al. US 2015/0041598 teaches the general state of wireless power charging art comprising a waveguide (ie. lightguide) 820, FIG8 (see spec. para. 37) that feeds a beamsplitter (836, FIG8 and spec. para. 95) used to provide power to a photoelectric conversion device 122, FIG8 and spec. para. 34. 
Jin US 2016/0359330 teaches the general state of the art of a charging system comprising a photoelectric cell 101, FIG1 that transfers energy through the system with a beamsplitter and lightguide, see spec. para. 26. Kim et al. US 2019/0334389 teaches a wireless power charging system generally comprising a PV cell (350, FIG3) and a light guide 480, FIG4 as well as use of a beamsplitter, see spec. para. 120. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836